Citation Nr: 1217967	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  09-35 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether the reduction of the disability evaluation from 50 percent to 30 percent, effective January 1, 2011, for the Veteran's service-connected bilateral hearing loss disability was proper.

2.  Entitlement to a disability rating greater than 50 percent prior to January 1, 2011, greater than 30 percent from January 1, 2011, and greater than 40 percent from April 19, 2011 for a service-connected bilateral hearing loss disability.  

3.  Entitlement to an initial rating greater than 10 percent for service-connected major depressive disorder (MDD).

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	John S. Berry, Esq.
ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1954 to February 1956.

This matter is before the Board of Veterans' Appeals (the Board) on appeal of April 2009, September 2010, March 2011 and November 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

Procedural history

Bilateral hearing loss 

In December 1998, the RO awarded the Veteran service connection for a bilateral hearing loss disability; a noncompensable disability rating was assigned, effective August 5, 1997.  The RO increased this rating to 30 percent, effective December 29, 1998; to 40 percent, effective August 14, 2000; and to 50 percent effective April 27, 2005.  In January 2009, the Veteran filed a claim of entitlement to an increased disability rating greater than 50 percent for his service-connected bilateral hearing loss disability.

In the above-referenced April 2009 rating decision, the RO denied the Veteran's increased rating claim.  The Veteran disagreed with this decision, and perfected an appeal as to that issue.  

During the pendency of the appeal, the RO reduced the Veteran's disability rating from 50 to 30 percent, effective January 1, 2011.  See the September 2010 RO rating decision [as corrected by the September 2010 SSOC, page 3].  In November 2010, the Veteran filed a Notice of Disagreement with the RO's decision to reduce his rating.  Following a September 2011 remand by the Board, the RO addressed the propriety of this reduction from 50 to 30 percent in a September 2011 statement of the case (SOC).  The Veteran perfected a timely appeal of this issue by filing a VA Form 9 in October 2011.  

The Board adds that in February 2011, the Board remanded the Veteran's increased rating claim for additional evidentiary development-in particular, so that the agency of original jurisdiction (AOJ) could schedule the Veteran for an updated VA audiological examination.  Such was achieved, and the AOJ readjudicated the Veteran's increased rating claim in a May 2011 supplemental statement of the case (SSOC).  Based on the results of this newly-obtained VA examination, the RO increased the Veteran's hearing loss rating from 30 to 40 percent, effective April 19, 2011.  See the May 2011 SSOC, pages 3 and 4.  The Veteran has expressed continued dissatisfaction with his current rating, and has made clear his desire to proceed with his appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) [when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated].  

Depression

In its February 2011 decision, the Board awarded the Veteran service connection for MDD.  The RO implemented the Board's determination in a March 2011 rating decision.  In this decision, the RO assigned an initial 10 percent disability rating, effective May 15, 2009.  The Veteran disagreed with this initially-assigned rating, and has perfected a timely appeal as to this issue as well.  See the Veteran's August 2011 VA Form 9.  

TDIU

As discussed in the Board's September 2011 decision, the Veteran reasonably raised the issue of entitlement to TDIU during the pendency of his appeal for an increased disability rating for a bilateral hearing loss disability.  In light of the Court of Appeals for Veterans Claims' holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board considered the TDIU claim as part of his pending increased rating claim, and remanded the matter so that the AOJ may consider entitlement to TDIU in conjunction with the increased rating claim on appeal.  The RO subsequently denied the Veteran entitlement to TDIU in a November 2011 rating decision.  The Veteran disagreed with the RO's determination, and perfected an appeal as to that issue as well.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

Remanded issues

The Veteran's increased rating claims for hearing loss and MDD, and his claim for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.   In a May 2005 rating decision, a 50 percent evaluation was assigned for the Veteran's bilateral hearing loss disability, effective April 27, 2005. 

2.  In a July 2010 rating decision, the RO proposed a reduction for the bilateral hearing loss disability evaluation, and the Veteran was notified that same month of the proposed reduction from 50 percent to 30 percent. 

3.  A September 2010 rating decision reduced the evaluation for the Veteran's bilateral hearing loss disability rating from 50 percent to 30 percent, effective January 1, 2011. 

5.  The RO complied with the procedural requirements of 38 C.F.R. § 3.105(e). 

6.  The 50 percent bilateral hearing loss disability evaluation had been assigned for more than five years. 
7.  The RO considered and applied the provisions of 38 C.F.R. § 3.344, and the clinical evidence of record at the time of the September 2010 rating action demonstrated sustained material improvement in the Veteran's bilateral hearing loss disability under the ordinary conditions of life, and failed to show that the criteria supporting the 50 percent rating were met as of January 1, 2011. 
 
8.  The RO's September 2010 rating action reducing the disability evaluation for the Veteran's bilateral hearing loss disability from 50 percent to 30 percent, effective January 1, 2011, was proper. 


CONCLUSION OF LAW

The criteria for the restoration of the 50 percent schedular disability evaluation for the Veteran's bilateral hearing loss disability have not been met.  38 U.S.C.A.        §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.105, 3.159, 3.344 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Stegall concerns

As noted above, in September 2011, the Board remanded the issue of whether the RO's reduction of the Veteran's hearing loss disability rating from 50 to 30 percent was proper.  In particular, the Board instructed the RO to issue a SOC to the Veteran and his attorney as to the propriety of this reduction.  The RO subsequently issued an SOC addressing this matter in September 2011.  The Veteran duly filed a timely VA Form 9 to perfect an appeal as to the propriety of the reduction.

Thus, there is compliance with the Board's September 2011 remand instructions, as they pertained to this issue.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance]. 
The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008. 

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

Because the only issue discussed on the merits herein involves a rating reduction rather than a rating increase, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.
Where the reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore, and will be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at their present level.  The claimant is also to be informed that he/she may request a predetermination hearing, provided that the request is received by the VA within 30 days from the date of the notice.  If additional evidence is not received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.       38 C.F.R. § 3.105(e) (2011). 

When the procedures of 38 C.F.R. § 3.105(e) are applicable, VA must comply with those provisions rather than the notice and duty provisions in the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011).  See, e.g., Kitchens v. Brown, 7 Vet. App. 320   (1995); Brown v. Brown, 5 Vet. App. 513 (1993); Venturella v. Gober, 10 Vet. App. 340, 342-43 (1997) [defining evidence which may be used in such determinations]; see also Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc) [standards for review of evidence]. 

The instant case involves the Veteran's disagreement with a rating decision which reduced the evaluation of his service-connected bilateral hearing loss disability from 50 percent to 30 percent, effective January 1, 2011.  The Board finds that the RO provided the Veteran with appropriate notice of the proposed reduction and his opportunity to appear for a predetermination hearing in a July 12, 2010 rating decision and a July 14, 2010 letter.  The Veteran did not respond to this notification within 60 days.  As such, the proposed reduction was effectuated in a September 2010 rating decision.  The Board accordingly finds that the RO's reduction of the evaluation of the Veteran's bilateral hearing loss disability was procedurally in accordance with the provisions of 38 C.F.R. § 3.105. 
Further, the Veteran has been given ample opportunity to present evidence and argument in support of his appeal.  With respect to the relevant audiological examinations conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate for adjudication.  The reports of these examinations, dated in April 2009 and June 2010 reflect that each examiner reviewed or was made aware of the Veteran's relevant prior medical history, recorded his current complaints, and conducted appropriate examinations, to include audiological testing of the Veteran through puretone threshold readings as well as speech recognition scores using the Maryland CNC test.  The Board therefore concludes that these examination reports are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2011).  The Veteran has retained the services of an attorney, and declined an opportunity for a personal hearing. 

Accordingly, the Board will address the issue on appeal.

Relevant law and regulations

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e).

Where a rating has been in effect for five years or more, as in this case, the rating may be reduced only if the examination on which the reduction is based is at least as full and complete as that used to establish the higher evaluation.  Ratings for disease subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, though material improvement in the mental or physical condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  The burden of proof is on VA to establish that a reduction is warranted by a preponderance of the evidence.  Kitchens v. Brown, 7 Vet. App. 320 (1995). 

In Kitchens, 7 Vet. App. at 324, the Court stated "[i]n order for the VA to reduce certain service-connected disability ratings, the requirements of 38 C.F.R. § 3.344(a) and (b) must be satisfied."  This regulation requires that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction; these provisions prohibit a reduction on the basis of a single examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1993).

In 38 C.F.R. § 3.344(b), doubtful cases are discussed.  If doubt remains after consideration of all the evidence developed in accordance with 38 C.F.R.                § 3.344(a), the rating agency will continue the current rating in effect and note that re-examination will be scheduled at a point in the future to be determined based on the facts of the case.  See 38 C.F.R. § 3.344(b) (2011). 

Failure to consider and apply the applicable provisions of 38 C.F.R. § 3.344, renders a rating decision void ab initio because the error is not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  See also Hayes v. Brown, 9 Vet. App. 67, 73 (1996); Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992). 

Analysis

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel (dB) loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone dB loss.  The percentage evaluation is found from Table VII (in 38 C.F.R. § 4.85) by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity.  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 (2011).  

The provisions of 38 C.F.R. § 4.86(a) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

As noted above, the RO awarded the Veteran a 50 percent disability rating for a bilateral hearing loss disability in a May 2005 rating decision, effective April 27, 2005.  This award was based on an April 2005 VA audiological examination which noted the following puretone threshold results, in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
60
70
65
70
70
LEFT
40
70
65
70
75

The right ear manifested an average puretone threshold of 68.75 decibels, and the left ear manifested an average puretone threshold of 70 decibels.  Speech recognition scores by Maryland CNC testing were 44 and 36 percent for the right and left ear respectively.  

Applying the results of this audiological evaluation to 38 C.F.R. § 4.85, Table VI, reveals Level VIII hearing impairment of the right ear and Level IX hearing impairment of the left ear.  Table VII [percentage evaluation for hearing impairment] indicates that, for a right and left ear with respective Level VIII and Level IX hearing loss, a 50 percent disability rating is assigned.  

The Board notes that the Veteran's right and left ear hearing loss thresholds on the April 2005 VA examination demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a), as each threshold value at 1000 to 4000 Hz is 55 dB or higher.  Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's Roman numeral designations for hearing impairment for each ear may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  [The Board notes in passing that the Veteran's April 2005 hearing thresholds do not constitute an exceptional pattern of impairment under 38 C.F.R. § 4.86(b) for either ear, as puretone thresholds at the 1000 Hz level for each is not 30 dB or less.] 

As noted above, Table VI reveals Level VIII right ear hearing impairment and Level IX left ear hearing impairment.  Significantly, Table VIA does not reveal a more favorable level of impairment for either ear.  In fact, application of Table VIA warrants the assignment of Level VI impairment, at most, for each ear.  Accordingly, the Veteran is better served by utilizing Table VI in determining his levels of hearing impairment for both ears.  

The Veteran's 50 percent disability rating remained in effect from April 27, 2005 to January 1, 2011, the date upon which the RO made effective a reduction in rating from 50 to 30 percent.  As discussed above, the RO complied with the notice provisions set forth in 38 C.F.R. § 3.105(e) with respect to this reduction.  Indeed, the Veteran was afforded a rating proposing the reduction and setting forth all material facts and reasons in a July 12, 2010 rating decision, and a July 14, 2010 letter.  The Veteran was afforded 60 days for the presentation of additional evidence to show that compensation payments should have continued at the 50 percent level.  He was duly informed of his right to request a predetermination hearing.  Crucially, the Veteran did not respond to this notification within 60 days.  As such, the proposed reduction was effectuated in a September 2010 rating decision.  The actual reduction from 50 to 30 percent was made effective January 1, 2011.

Because the 50 percent disability rating was in effect for more than five years prior to the reduction to 30 percent, the provisions of 38 C.F.R. § 3.344(a) and (b) are also for application.  

It appears that the RO reduced the Veteran's hearing loss disability rating based on two different audiological examinations, the first administered by the VA in April 2009, and the second administered by a QTC fee-based examiner in June 2010.  The Board finds that these two examination reports are as full and complete as the examination used to establish the higher 50 percent evaluation in April 2005.  Indeed, although the claims folder was unavailable for review at the time of the April 2009 VA examination, the VA examiner made it clear that he understood the Veteran's pertinent medical history, to include the results of the Veteran's April 2005 VA examination.  See the April 2009 VA examiner's report, pages 1 and 2 [noting that the Veteran's April 2005 VA examination "showed a mild to profound sensory hearing loss bilaterally, with poor word discrimination ability," and that the 2005 examination showed a "decrease in hearing sensitivity and a significant reduction in word recognition ability in comparison to a 2004 exam at this clinic"].  The June 2010 QTC examiner similarly referenced the Veteran's prior history of sensorineural hearing loss, to include his history of noise exposure during service.  See the June 2010 QTC examiner's report, page 1.  Just as the April 2005 VA examiner provided a complete audiometric examination, both April 2009 and June 2010 examiners provided assessments of the Veteran's hearing acuity through use of puretone audiometric testing and the Maryland CNC speech recognition test, and both provided commentary as to the functional impairment caused by the Veteran's hearing loss disability.  

Significantly, the April 2009 VA examiner noted the following results upon audiometric testing:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
60
65
70
75
LEFT
45
60
65
65
65

The right ear manifested an average puretone threshold of 67.5 decibels, and the left ear manifested an average puretone threshold of 63.75 decibels.  Speech recognition scores by Maryland CNC testing were 68 and 76 percent for the right and left ear respectively.  Such values correspond to Level VI hearing impairment on Table VI for the right ear, and Level IV impairment for the left ear.  Table VII indicates that for a right and left ear with respective Level VI and IV hearing loss, a 20 percent disability rating is assigned.  

As in April 2005, the Veteran's right and left ear hearing loss thresholds at the April 2009 VA examination demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a), as each threshold value is 55 dB or higher at 1000 to 4000 Hz.  Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's Roman numeral designations for hearing impairment may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  [Again, the Veteran's April 2009 hearing thresholds do not constitute an exceptional pattern of impairment under 38 C.F.R. § 4.86(b), as the puretone thresholds at the 1000 Hz level are not 30 dB or less.] 

As noted above, Table VI reveals Level VI right ear hearing impairment, and Level IV left ear impairment.  Significantly, although Table VIA does not reveal a more favorable hearing impairment level than VI for the right ear, it does reveal a more favorable Level V for the Veteran's left ear.  In any event, Table VII indicates that, for a right and left ear with respective Level VI and V hearing loss, a 20 percent disability rating is still assigned.  

In accordance with 38 C.F.R. § 3.344, the RO did not propose to reduce the Veteran's 50 percent disability rating for hearing loss until it scheduled a second examination, which took place in June 2010.  The June 2010 QTC examiner reported the following puretone results in decibels:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
75
70
70
LEFT
45
70
70
75
80

The right ear manifested an average puretone threshold of 73.75 decibels, and the left ear manifested an average puretone threshold of 73.75 decibels.  Speech recognition scores by Maryland CNC testing were 84 and 76 percent for the right and left ear respectively.  Such values correspond to Level III hearing impairment on Table VI for the right ear, and Level V impairment for the left ear.  Table VII indicates that for a right and left ear with respective Level III and V hearing loss, a 10 percent disability rating is assigned.  

As in April 2005 and April 2009, the Veteran's right and left ear hearing loss thresholds at the June 2010 VA examination also demonstrate an exceptional pattern of impairment as defined by 38 C.F.R. § 4.86(a), as each threshold value is 55 dB or higher at 1000 to 4000 Hz.  Accordingly, 38 C.F.R. § 4.86(a) is applicable, and the Veteran's Roman numeral designations for hearing impairment may be determined from either Table VI or Table VIA, whichever results in the higher numeral.  [Again, the Veteran's June 2010 hearing thresholds do not constitute an exceptional pattern of impairment under 38 C.F.R. § 4.86(b), as the puretone thresholds at the 1000 Hz level are not 30 dB or less.] 

As noted immediately above, Table VI reveals Level III right ear hearing impairment, and Level V left ear impairment.  Significantly, Table VIA reveals more favorable Level VI impairment for both of the Veteran's ears.  Table VII indicates that, for a right and left ear with respective Level VI hearing loss, a 30 percent disability rating is assigned.  

Although puretone thresholds remained relatively stable from April 2005 to June 2010 [with averages in the 60s and 70s each evaluation], it appears that the Veteran's speech recognition percentages obtained through June 2010 via Maryland CNC testing show sustained improvement since April 2005.  As noted above, in April 2005, the Veteran's speech recognition scores by Maryland CNC testing were 44 and 36 percent for the right and left ear respectively.  Significantly, by April 2009, speech recognition scores by Maryland CNC testing improved to 68 and 76 percent for the right and left ear respectively.  In June 2010, speech recognition scores by Maryland CNC testing were 84 and 76 percent for the right and left ear respectively.  As shown above, application of such speech recognition scores to the Ratings Schedule demonstrates that an assignment of a 50 percent disability rating was no longer warranted.  

Notably, the April 2009 VA examiner specifically indicated that the Veteran's "[s]peech discrimination ability is significantly improved in both ears (24% improvement [of the] right ear, 40% improvement [of the] left ear) in comparison to the last C&P exam," which took place in April 2005.  See the April 2009 VA examiner's report, page 3.  Right ear speech discrimination ability improved again from 68 to 84 percent by June 2010.  See the June 2010 QTC examiner's report.

The Veteran was issued hearing aids for the first time by VA in August 2010.  After obtaining these aids, the Veteran pertinently reported "good aided gain and a satisfactory sound quality with the new hearing aids."  The VA audiologist noted that the Veteran "should benefit from these hearing aids in many situations," and that the "[p]rognosis for success is good."  See the Veteran's August 2, 2010 VA Audiology Note.  

As noted above, the RO reduced the Veteran's hearing loss disability rating from 50 to 30 percent in a September 2010 rating decision, effective January 1, 2011.  The RO specifically referenced the special provisions of 38 C.F.R. § 3.344  in its September 2011 statement of the case [see page 9], and pertinently determined based on the two above-referenced audiological examinations that the Veteran's hearing loss disability, without the use of hearing aids, no longer warranted the assignment of a 50 percent rating.  Indeed, in its September 2010 rating decision, the RO specified that sustained improvement had been shown.  The rating decision clearly demonstrated that the RO considered of all evidence of record dated through September 2010 [see the evidence listed on page 2 of the September 2010 rating decision], which would include the above-referenced April 2009 and June 2010 examination reports, and the August 2010 VA audiologist note suggesting that the Veteran's overall prognosis was good.  As such, the RO made its determination to reduce the Veteran's disability from 50 to 30 percent having considered whether the improvement will be maintained under the ordinary conditions of life as required by 38 C.F.R. § 3.344(a).  The RO assigned a 30 percent rating effective January 1, 2011 based on the results of the more recent June 2010 QTC examiner's report, and not on the less favorable results of the April 2009 VA examiner's report, which identified hearing thresholds warranting the assignment of a 20 percent rating.  

Based on all of the above, the Board finds that the provisions of 38 C.F.R. § 3.344(a) were satisfied by the RO in this case.  Additionally, the Board finds that this case is not a "doubtful case" as described under 38 C.F.R. § 3.344(b), as the evidence clearly favors a finding that the reduction of the Veteran's hearing loss disability rating from 50 to 30 percent, effective January 1, 2011 was proper.  See Kitchens v. Brown, 7 Vet. App. 320 (1995).


ORDER

The reduction of the disability evaluation from 50 percent to 30 percent, effective January 1, 2011, for the Veteran's service-connected bilateral hearing loss disability was proper.  Restoration of the 50 percent evaluation as of that date is denied.


REMAND

The Board regrets having to remand the Veteran's other claims at this time.  However, for reasons explained immediately below a remand is necessary for further evidentiary development, and to ensure compliance with the Board's prior remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).

Increased rating claim - bilateral hearing loss

In September 2011, the Board remanded the Veteran's bilateral hearing loss increased rating claim.  The Board specifically instructed the RO to issue the Veteran a SOC addressing the propriety of the rating reduction discussed in the body of the decision above, and then to readjudicate the intertwined issue of entitlement to a disability rating greater than 50 percent prior to January 1, 2011, greater than 30 percent from January 1, 2011, and greater than 40 percent from April 19, 2011 for a service-connected bilateral hearing loss disability in a SSOC.  Although the RO did in fact issue the Veteran a SOC addressing the reduction, no additional readjudication of the Veteran's increased rating claim was issued by the RO or the AMC. 

In addition, since the Board's September 2011 remand, a VA medical opinion addressing the Veteran's hearing loss disability has been obtained and incorporated in the record.  See the November 2011 VA examiner's report.  The AOJ has not considered this additionally-obtained evidence in the first instance, and the Board is prohibited from doing so without a waiver of such consideration.  See 38 C.F.R. § 20.1304 (2011).

Accordingly, the Veteran's bilateral hearing loss increased rating claim must be remanded to the AOJ for readjudication in a SSOC. 

Initial rating claim - depression

As noted in the Introduction above, in August 2011 the Veteran perfected an appeal for entitlement to an initial disability rating greater than 10 percent for service-connected depression.  Significantly, the Veteran underwent a VA mental health examination in November 2011.  As above, the AOJ has not adjudicated the Veteran's initial rating claim without first considering this additional evidence in the first instance.  Indeed, the RO last adjudicated the Veteran's initial rating claim in August 2011, three months prior the updated November 2011 VA examination report.  Accordingly, the Veteran's initial rating claim for depression must be remanded to the AOJ for readjudication in a SSOC as well. 

TDIU claim

The issue of entitlement to TDIU is inextricably intertwined with the Veteran's other initial and increased rating claims.  In other words, if an increased rating for hearing loss or depression is granted, this may impact the TDIU claim.  See Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) [where the facts underlying separate claims are "intimately connected," the interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together].  Action on the Veteran's TDIU claim is therefore deferred.

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO should contact the Veteran and request that he identify any additional medical treatment he has received for his bilateral hearing loss disability or his depression.  The RO should take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record on appeal, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.

2.  After undertaking any other development it deems necessary, the RO should then review all the evidence of record, to include VA audiological and mental illness examination reports obtained in November 2011, as well as all updated VA treatment reports located in both the Veteran's physical and electronic claims folders, and readjudicate the Veteran's initial and increased rating claims, and his claim for TDIU.  If the claims are denied, in whole or in part, the RO should provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


